Citation Nr: 1004345	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  03-11 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for a low back 
strain, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for dermatitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION


The Veteran served on active duty from October 1974 to May 
1977.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2001 rating 
decision of the Department of Veterans Affairs' (VA) 
Regional Office (RO) in Atlanta, Georgia.  The appeal has 
been remanded for additional development in March 2005, 
August 2006, October 2007, and April 2009.
			
In the Board's last remand, several issues were re-referred 
to the RO for development.  They include whether new and 
material evidence has been submitted to reopen the claims of 
service connection for a stomach disorder and pain in the 
Veteran's side, and entitlement to a total rating based on 
individual unemployability.  These are again referred for 
all appropriate development.  The Board further notes that a 
monetary dispute involving the Veteran's dependents was 
raised in correspondence dated from February 2008.  This too 
is referred for any appropriate development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2009, the Board remanded this matter, in part, to 
obtain outstanding private treatment records.  No records 
were initially received and in September 2009 the AMC issued 
a supplemental statement of the case.  Very recently 
however, the Board received mail from the Veteran containing 
a number of VA Forms 21-4142 authorizing the release of 
records from a number of medical treatment providers.  These 
records must be requested before the claims can be 
adjudicated.

In addition, the Board notes that the last remand also 
directed the RO/AMC to schedule a VA examination for the 
claims on appeal.  The file indicates that an examination 
was scheduled for August 2009, but canceled due to 
transportation problems of the Veteran.  The Board accepts 
this as good cause for the Veteran's failure to report to 
the August 2009 examination pursuant to 38 C.F.R. 
§ 3.655(a).  One additional attempt to afford the Veteran a 
VA examination should be made.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and request that 
he provide any 
updated authorization forms necessary to 
allow the RO/AMC to obtain his treatment 
records from the following sources as 
identified in a number of VA Forms 21-
4142 dated from October 2009:
a.	Dr. Lynn's Family Practice
b.	Dr. Lawrence Adjei
c.	Southeast Spine Care & Pain 
Management, Inc. (Dr. Ortelio 
Bosch)
d.	Southeastern Orthopedic Center 
(Dr. Thomas Lawhorne & Dr. Donald 
K. McCartney)
e.	Curtis V. Cooper Primary 
Healthcare, Inc. (Dr. Sved, Dr. 
Tan, & Dr. Metts)
f.	Memorial Health University 
Medical Center (Dr. Bruce 
Marshall)
g.	Ralph H. Johnson VA Medical 
Center in Charleston, SC
h.	Effington County Hospital ER
i.	Savannah Primary Care Clinic (Dr. 
Osabuohien)

Thereafter, the RO/AMC should attempt to 
obtain those records.  Do not associate 
duplicate records with the file.
		
If no records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2009) must be complied with.

2.	Schedule the Veteran for a VA 
examination in order 
to determine the current severity of the 
following conditions:
a.	low back strain
b.	dermatitis

The examination report must include 
ranges of motion, with notations as to 
the degree of motion at which the 
Veteran experiences pain, if any. The 
examiner should identify and completely 
describe all current symptomatology.  
	
The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
diagnostic codes.  The pertinent rating 
criteria must be provided to the 
examiner, and the findings reported must 
be sufficiently complete to allow for 
rating under all alternate criteria.  
All indicated tests and studies should 
be accomplished, and all clinical 
findings should be reported in detail.  

THE VETERAN IS HEREBY NOTIFIED that it 
is his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The 
consequences of failure to report for a 
VA examination without good cause may 
include denial of his claims. 38 C.F.R. 
§§ 3.158, 3.655 (2009).

After all of the above actions have been completed, 
readjudicate the Veteran's claims.  If the claims remain 
denied, issue to the Veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  
	
The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


